NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

MIGUEL D. MARTIN,                       )
                                        )
             Appellant,                 )
                                        )
v.                                      )     Case No.   2D18-2914
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for
Collier County; Frederick R. Hardt,
Judge.

Miguel D. Martin, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS and LUCAS, JJ., Concur.